Attorneys admitted in                                                                          Doniger // Burroughs
                                                                                               Doniger    Burroughs Building
                                                                                                                    Building
California, New York,                                                                          603
                                                                                               603 Rose
                                                                                                   Rose Avenue
                                                                                                          Avenue
Texas, Pennsylvania, and                                                                       Venice,
                                                                                               Venice, California
                                                                                                       California 90291
                                                                                                                  90291
Maine
                                                                                               New York
                                                                                               Doniger    Office
                                                                                                       / Burroughs NY
Sender’s contact:                                                                              295
                                                                                               231 Madison  Avenue,Suite
                                                                                                   Norman Avenue,    22nd Floor
                                                                                                                          413
scott@donigerlawfirm.com                                                                       New York,New
                                                                                               Brooklyn,  NewYork
                                                                                                                York11222
                                                                                                                     10017
(310) 590-1820
                                                                                          5/7/2021
                                                                                              Sender’s contact:
                                                                                               scott@donigerlawfirm.com
                                                                                               (310) 590-1820



                                                   May 6, 2021

DELIVERED VIA ECF

Honorable Andrew L. Carter, Jr.
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                                Case Title:           Yong-Uk Lee v. Urban Outfitters, Inc.; et al.
                                                      1:19-cv-01660-ALC-OTW
                                Re:                   Request for Dismissal Extension

Your Honor:

         As you know, our office represents Plaintiff Yong-Uk Lee d/b/a Wongab Corporation in the above-
referenced case. We write, with consent of Defendant Anthropologie, Inc., Defendants/Third-Party Plaintiffs
4.Collective, LLC and Tibi, LLC, Third-Party Defendant/Fourth-Party Plaintiff Toposilks Co., Ltd., and Fourth-
Party Defendants Dongbutex and Jong-Hee Kim d/b/a Dongbutex, to respectfully request an extension of the
deadline for dismissal, which is currently set for Friday, May 7, 2021. This is the second request for an
extension of the deadline for dismissal, the first of which was granted on April 9, 2021. (Dkt. #110.) The reason
for this request is that although the parties have finalized the settlement agreement, the parties need additional
time to discharge certain obligations under the agreement. Plaintiff respectfully requests an additional 30 days
to allow time for this.

           We thank Your Honor for your time and consideration of this request.

                                              Respectfully submitted,

                                         By: /s/ Scott Alan Burroughs
                                             Scott Alan Burroughs
                                             Laura M. Zaharia
                                             DONIGER / BURROUGHS
                                             For the Plaintiff



           Dated: 5/7/2021


                                                         1
